Citation Nr: 1137094	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of an overpayment of pension benefits in the amount of $29,011.00.

(The issue of entitlement to a rating in excess of 10 percent for service-connected schizophrenia is the subject of a separate, but concurrently issued, Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 determination of the Debt Management Center (DMC) in Fort Snelling, Minnesota, which denied the Veteran's request for a waiver of indebtedness resulting from an overpayment of pension benefits in the amount of $29,011.00.  This matter is currently under the jurisdiction of the Committee on Waivers and Compromises (COW) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran received overpayment of pension benefits in the amount of $29,011.00.

2.  VA records reflect that notice of the indebtedness was sent to the Veteran in July 2003 to his then-current address of record, and there is no evidence of record of any change in the Veteran's address between July 2002 and January 2005.  

3.  The Veteran filed a request for waiver of the overpayment in September 2009, in excess of 180 days after notice of the indebtedness was sent to him.







CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of overpayment of pension benefits.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different chapter (i.e. Chapter 51).   Therefore, the VCAA and its implementing regulations are not for application in this case.


II.  Applicable Law and Analysis

A request for waiver of an indebtedness other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2010).

The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.

Moreover, in connection with the mailing of correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts, see Hyson v. Brown, 5 Vet. App. 262 (1993).

In July 2003, as verified by notification of the Veteran's indebtedness by DMC in September 2009, the Veteran was informed of the subject indebtedness.  There is also no evidence of record of any change in the Veteran's address between July 2002 and January 2005.  

The Veteran also did not initially dispute that he received the July 2003 letter or contend that a mistake was made by either VA or postal authorities in the mailing of this notice letter to his address of record at the time the letter was sent.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) [there is a presumption of regularity of administrative process in the absence of clear evidence to the contrary].  In fact, at the time of his initial RO hearing before the COW, the Veteran testified that he had forgotten the indebtedness until he successfully obtained reinstatement of his VA compensation and VA began withholding part of his benefits to repay the debt (transcript (T. at p. 5).  Moreover, at his hearing before the Board in February 2011, while the Veteran stated that he mostly receives mail by way of a PO Box and thus implied that he may have not received the July 2003 correspondence from DMC, the Board's review of the record does not reflect the Veteran's use of a PO Box until the latter part of 2008, and in any event, this statement is found to be inconsistent with the Veteran's earlier statements and therefore brings the Veteran's credibility as to this matter into serious question.  

Ultimately , the Veteran's September 2009 request for waiver of the overpayment of pension benefits was denied by the DMC in September 2009 on the basis that the request was not timely filed pursuant to 38 C.F.R. § 1.963(b)(2).  This appeal then followed.

It is clear that the appellant's September 2009 waiver request was made in excess of 180 days after notice of the overpayment was sent to his address of record by the DMC on July 2008, and that under the law, this constitutes an untimely filing of his waiver application.  38 U.S.C.A. § 5302(a) (West 2002).

In addition, while the Veteran has more recently implied that he may not have received the original July 2003 notice because of his use of a PO Box, the record does not reflect the Veteran's use of a PO Box until the latter part of 2008, and, as noted previously, the Board finds this statement inconsistent with the Veteran's prior testimony and therefore lacking in credibility.  Thus, the Board does not find that the Veteran's statements and the other evidence of record constitute clear evidence that the VA's July 2003 notice of indebtedness was not received by the Veteran, and that under Mindenhall, it is therefore presumed that this notice was sent and received by the Veteran in July 2003.  

In summary, with the exception of the Veteran's inconsistent testimony, there is nothing to suggest that the DMC's debt notice letter of July 2003 was not sent in the regular and ordinary manner that correspondence is delivered into the custody of the United States Postal Service and mailed to the addressee.  Furthermore, there is no evidence that any other correspondence that could be construed as a request for waiver was received by VA until the appellant's request for waiver was received in September 2009, and he does not contend otherwise.

Based on the above analysis, the Board concludes that the Veteran's application requesting waiver of the indebtedness at issue was not timely filed.  No relevant exceptions to the legal criteria have been provided or are applicable in this case, and therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests under 38 C.F.R. § 1.963(b)(2).  Accordingly, as the appellant's request for waiver of recovery of an overpayment 

of pension benefits was not timely filed, his claim is denied.  


ORDER

The appellant's request for waiver of overpayment of pension benefits was not timely filed and therefore, the appeal is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


